Per Curiam:

This case was tried before the Honorable Charles E. Lobdell, as judge pro tern, of the district court of Gray county, November, 1903, and after judgment in favor of the defendants the court extended the time for making and serving a case-made from the 11th day of November, 1903, to and including the 4th day of April, 1904, and allowed the defendants ten days thereafter in which to make and serve sug*886gestions of amendment, and ordered that the case be settled and signed on three days’ notice in writing by either party to the other, “such signing and settling to be at the city of Dodge City, in Ford county, Kansas, in said judicial district, within the above-limited time.”
Under numerous decsions of this court defining the powers of a judge pro tem. Judge Lobdell lost jurisdiction to settle this case at least as early as the 15th day of April, 1904. The case-made, however, purports to have been settled and signed by him at Dodge City on the 27th day of June, 1904. We cannot, therefore, consider any of the questions raised in this case unless the record as presented here is a transcript. On the 4th day of April, 1904, Charles A. Kraft, as clerk of the district court of Gray county, certified under the seal of the court, in a certificate attached to the papers in this case, “the above and foregoing to be a true, full and complete copy of all papers, proceedings, and papers.” This is not a sufficient certificate to justify us in treating it as a transcript of the record. In fact, it does not include a certificate that it is a true copy of the record. (Railway Co. v. Preston, 63 Kan. 819, 66 Pac. 1050; Butler v. Scott, 68 id. 512, 75 Pac. 496; Byers v. Leavenworth Lodge, 54 id. 321, 38 Pac. 302; Cook v. Challiss, 55 id. 363, 40 Pac. 643; rule 2 of supreme court.)
The proceeding in error is dismissed.
Mason, J., not sitting.